Citation Nr: 0404023	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  03-28 484	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran had active service from October 1942 to December 
1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

The claim in appellate status pertains to the veteran's 
hearing loss.  The record includes VA outpatient records 
showing that when he had a hearing evaluation at a VA Medical 
Center (VAMC) in August 1998, he reported he had a history of 
loud noise exposure in service from gunfire and reported 
periodic tinnitus bilaterally.  This may raise the issue of 
entitlement to service connection for tinnitus, and the RO 
should clarify whether the veteran wishes to make such a 
claim.  If so, the RO should take appropriate action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify you if further 
action is required on your part.  


REMAND

The veteran is seeking to reopen a claim of entitlement to 
service connection for hearing loss.  The veteran contends 
that his current bilateral hearing loss is due to exposure to 
acoustic trauma during combat in World War II.  

In conjunction with the veteran's application to reopen his 
claim for service connection for hearing loss, the RO has 
obtained VA treatment records from the VAMC in Lexington, 
Kentucky, which show that he has a bilateral hearing loss 
disability.  The RO determined that new and material evidence 
had not been submitted to reopen the claim because no 
competent medical evidence linking the disability to service 
had been presented.  

On review of the record, the Board notes that when he filed 
his original claim for service connection for hearing loss in 
1992, the veteran stated that he had been treated for his 
hearing loss at the VAMC in Louisville, Kentucky, in February 
1992.  The veteran reported that a VA doctor had told him 
that his hearing problems were from the military.  With his 
claim form, the veteran submitted a VA consultation sheet on 
which a VA audiologist stated that the veteran had had an 
audiological evaluation on that date, February 18, 1992.  

In its April 1992 rating decision, the RO stated that it 
reviewed the veteran's service medical records.  It denied 
the claim on the basis that it found the service medical 
records to be negative for symptoms, treatment or diagnosis 
of hearing loss and the absence of evidence of manifestation 
of a sensorineural hearing loss to a compensable degree 
within a year after service.  Although the RO noted that the 
veteran had reported on his claim form that a physician had 
stated an opinion that the veteran's hearing problems were 
from the military, there is no indication that the RO 
attempted to obtain the February 1992 audiological evaluation 
or any physician's report from he Louisville VAMC.  Any such 
medical record might be relevant to this claim, and should be 
obtained.  In this regard, the Board notes that VA records 
are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

The veteran's representative has pointed out that the 
veteran's records show that he was attached to Battery B of 
the 861st Field Artillery Battalion, 63rd Division.  In 
addition, the veteran's separation qualification record shows 
that the veteran's military operational specialties included: 
machine gunner, heavy, for a total of 23 months; instrument 
observer, for 6 months, and truck driver, light, for 10 
months.  The narrative states that the veteran served with 
the 133rd Field Artillery in Germany and drove all light army 
vehicles, including having driven a jeep during combat.  

The veteran's representative has argued that the veteran's 
service record supports the veteran's assertions that he was 
exposed to acoustic trauma in service, and the veteran's 
representative argues that the veteran should be provided a 
VA examination with a medical opinion as to whether current 
hearing loss is related to exposure to acoustic trauma in 
service.  The representative argues that the veteran has been 
denied due process and appropriate development of his claim.  
In this regard, the RO should advise the veteran that under 
the provisions of 38 C.F.R. § 3.159(c)(4) (2003), VA's duty 
to assist a claimant by providing a medical examination or 
medical opinion applies to claim to reopen a finally 
adjudicated claim only if new and material evidence is 
presented or secured.  The veteran should therefore be again 
advised that to reopen his claim, he should submit or 
identify medical evidence that relates his current hearing 
loss to acoustic trauma in service.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and non-VA, from which he has received 
treatment or evaluation for hearing loss 
at any time since service.  With 
authorization from the veteran, the RO 
should obtain and associate with the 
claims file records identified by the 
veteran that have not been secured 
previously.  In any event, the RO should 
obtain and associate with the claims file 
records from the VAMC in Louisville, 
Kentucky, dated in February 1992.  Those 
records should include, but not be 
limited to, an audiological evaluation 
dated February 18, 1992, and any clinical 
records from a Dr. Cooper dated in 
February 1992.  All actions to obtain the 
requested records should be documented 
fully in the claims file.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5103, 5103A (West 2002), 
38 C.F.R. § 3.159 (2003) and applicable 
judicial precedent are fully complied 
with and satisfied.  

3.  The RO must ensure that all 
provisions of the Veterans Claims 
Assistance Act of 2000 are properly 
applied in the development of the claim.

4.  The RO should readjudicate whether 
new and material evidence has been 
presented to reopen the claim of 
entitlement to service connection for 
bilateral hearing loss.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO should 
issue an appropriate supplemental 
statement of the case.  The veteran and 
his representative should be provided the 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 




addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





